ICJ_063_ContinentalShelf_TUN_LBY_1982-02-24_JUD_01_ME_04_FR.txt. 143

OPINION DISSIDENTE DE M. GROS

J'ai voté contre l’ensemble du présent arrêt pour des raisons que j’ex-
poserai de la manière la plus succincte.

1. En raison de l’importance de l'interprétation par la Cour de son rôle
selon le compromis, je traiterai ce point en premier (texte dans les qualités
de l’arrêt, par. 2).

Le problème qui se posait à la Cour était celui de l'étendue de sa
compétence pour répondre à la demande des Parties, telle que celle-ci est
formulée dans le compromis qui est la seule source de cette compétence. II
résulte des positions prises dans les écritures et les plaidoiries que les
Parties sont en désaccord sur la portée exacte de la demande. Il s’agit en
réalité de plus qu’une divergence mineure d'interprétation des articles 2
et 3 du compromis qui constituent l’objet du débat (arrêt, par. 29-30) ; la
thèse soutenue par la Libye repose sur la négation d’un principe vital pour
la Cour : la Cour est un organe juridictionnel dont l’exercice du pouvoir
juridictionnel est réglé par le Statut et le Règlement. Certes, par la voie d’un
compromis, deux Etats peuvent donner à la Cour plus de compétence que
ne le prévoient des traités en vigueur entre eux, ou ils peuvent, en précisant
leur demande, restreindre la compétence de la Cour à un point ou plusieurs
points de droit ou à des faits précis. Mais c’est tout autre chose que la Libye
prétend trouver dans le compromis. Ceci a été révélé par les réponses faites
par les deux Etats le 21 octobre 1981 à la question que j’ai posée le
15 octobre 1981. Pour réduire les dimensions~de cette opinion, je ne
reproduis pas cet échange et en tirerai seulement les conclusions.

2. Portant sur la « force obligatoire » de l’arrêt éventuel, la question
souhaitait attirer l’attention des Parties sur les règles de la Charte, du
Statut et du Règlement, ainsi que sur la pratique de la Cour. Le premier
texte est l’article 94, paragraphes 1 et 2, de la Charte qui oblige les
Membres des Nations Unies à « se conformer à la décision de la Cour »
(par. 1) et envisage une action du Conseil de sécurité en cas de refus d’une
Partie (par. 2). Les autres textes applicables sur la force obligatoire sont les
articles 59, 60, 61, paragraphe 3, du Statut, et 94, paragraphe 2, du Règle-
ment qui reprennent la règle de la Charte selon laquelle tout arrêt oblige les
parties à s’y conformer. La réponse libyenne ne se réfère à aucun moment
aux obligations qui résultent de ces textes pour tout Etat Membre des
Nations Unies ; le préambule de la réponse prend comme seule justifica-
tion de la reconnaissance de la force obligatoire du futur arrêt le compro-
mis, tel que la Libye l'entend :

129
144 PLATEAU CONTINENTAL (OP. DISS. GROS)

« Compte tenu du fait que la Libye et la Tunisie sont convenues à
l'article 3 du compromis de se « [conformer] à l’arrêt ainsi qu’à ses
explications et éclaircissements » /a position de la Libye est la sui-
vante. » (Italique ajouté.)

Tout découle donc, selon la Libye, du seul texte du compromis, sans
aucune mention des règles de la Charte et du Statut, ce qui est un choix ; la
Libye n’a pas fait référence à l'obligation de respecter et exécuter l’arrêt de
la Cour, telle qu’elle est édictée par la Charte et le Statut, parce que cela eût
porté atteinte à sa thèse que le compromis renvoie, après l’arrêt de la Cour,
à un accord libre entre les Parties, lequel pourrait donc aménager les termes
de l'arrêt. L’arrét sera bien une décision de la Cour, mais, pour la Libye, sa
force obligatoire n’existe que dans la mesure où [« tenant compte du
fait... »] elle a « convenu » de s’y conformer, par un engagement pris
vis-à-vis de la Tunisie, non pas vis-à-vis de la Cour. Et en donnant cette
réponse la Libye ne fait que confirmer la thèse fondamentale pour elle,
selon laquelle la délimitation finale du plateau continental doit se faire par
accord. Il eût faliu exposer cela dans l'arrêt, puis dissiper toute équivoque,
ce qui n’a pas été fait de manière telle que les Parties soient averties de
l'opinion de la Cour sur l’étendue de sa juridiction dans la présente affaire.
« La saisine de la Cour est une chose, l'administration de la justice en est
une autre » (affaire Nottebohm, C.J. Recueil 1953, p. 122).

3. L'article 2 du compromis prévoit une simple obligation de négocier le
tracé sur une carte de la décision de délimitation prise par la Cour, rien de
plus. L'article 3 confirme cette portée limitée de l’« accord » en organisant
les « éclaircissements et explications » qui doivent « [faciliter] la tâche des
deux délégations pour parvenir à la ligne séparant les deux zones du
plateau continental... » Le renvoi à un accord constitue une obligation de
négocier, ce qui ne contredit pas la thèse de la Libye que le compromis
conduit nécessairement à l’accord entre les Parties. Mais de quel accord
s'agit-il réellement ?

L'obligation de négocier est bien définie par la Cour dans le texte d’un
avis classiquement cité :

« En réalité, il est permis de considérer que l’engagement des deux
gouvernements ... n’est pas seulement d'entamer les négociations mais
encore de les poursuivre autant que possible, en vue d’arriver à des
accords... Mais l'engagement de négocier n'implique pas celui de
s’entendre... » (Trafic ferroviaire entre la Lithuanie et la Pologne, avis
consultatif, 1931, C.P.JI. série A/B n° 42, p. 116. Cf. aussi la confir-
mation dans l'arrêt de 1969, C.L.J. Recueil 1969, p. 47-48, par. 85 a)
et 87.)

Les limites de l’obligation sont simples, négocier de façon raisonnable et

130
145 PLATEAU CONTINENTAL (OP. DISS. GROS)

de bonne foi pour obtenir un résultat acceptable par les deux parties mais
pas d'obligation de conclure à tout prix. L'obligation de négocier est une
obligation de comportement dont la définition dans chaque cas comporte
des « standards » ou des « directives » qui tiennent à la nature de l’objet sur
lequel doit porter la négociation et qui ont pour source la coutume ou la
pratique internationale ; ils ont donc une origine et une portée juridiques,
tout en n'étant pas, stricto sensu, des règles ou des principes juridiques au
sens de l’article 38 du Statut de la Cour. Mais ce ne sont pas des éléments
politiques ou de pur fait dépourvus de toute coloration juridique, bien au
contraire, puisque leur existence dépend de leur reconnaissance par les
Etats comme éléments de solution de leur différend. En l’espèce faut-il
rappeler qu’il s'agirait de négocier sur un arrêt de la Cour, donc sur des
règles de droit obligatoires ?

4. Pour mémoire on peut citer le principe de la bonne foi qui s’analyse
ici en une obligation de se comporter de telle sorte que la négociation ait un
sens, c’est-à-dire que l’arrêt soit exécuté. Il n’y a pas de négociation, si
chaque Partie, ou l’une d’elles, insiste sur sa propre position sans jamais
envisager d’atténuation ou de modification (cf. C.Z.J. Recueil 1969, p. 48,
par. 87 in fine ; aussi arbitrage du Lac Lanoux, sentence du 16 novembre
1957, Nations Unies, Recueil des sentences arbitrales, XII, p. 310-314
notamment). Divers passages des plaidoiries établissent que telle pourrait
être la conséquence de la thèse qu’un accord seul pourra fixer la délimi-
tation définitive et que les indications de la Cour ne seront que des
« guidance ». Il fallait donc, selon moi, compléter la critique que porte
Varrét sur ce point précis (par. 29-30), en envisageant toutes les consé-
quences d’une thése que la Cour devait refuser d’admettre.

5. En effet, en prenant une telle position, contredite par la Tunisie, la
Libye interprète le compromis comme s’il pouvait amender les règles de la
Charte et du Statut, ce qui touche à l'essence du rôle judiciaire dela Cour. Ii
a été argué que deux Etats peuvent toujours se mettre d’accord pour
modifier leur situation de droit par traité et que l’arrêt ne pouvait faire
exception à cette règle. C’est une vue un peu simpliste des choses lorsqu'il
s’agit de décider si la Cour, ainsi prévenue des intentions d’une Partie, peut
garder le silence sur une telle opinion. La question était de savoir si, avant
l'arrêt que les Parties ont demandé à la Cour de prononcer et qui doit être
obligatoire pour elles, le compromis avait pu valablement leur réserver le
droit de modifier, partiellement ou entièrement, l’acte juridictionnel de la
Cour. C’est une notion inacceptable pour la Cour qui ne fournit pas des
avis aux Etats mais leur dit avec force obligatoire ce qu’elle tient pour être
le droit applicable au différend dont elle a été saisie. Et, avertie que l’un des
Etats croit pouvoir ne pas en ténir compte, l’autre Etat prenant la position
contraire, la Cour devait se demander si elle ne serait pas ainsi empêchée
d’exercer convenablement sa fonction judiciaire. Dans l’arrêt rendu dans
l'affaire des Zones franches, le 7 juin 1932 (C.P.J.I série A/B n° 46, p. 161),
la Cour s’est exprimée ainsi :

131
146 PLATEAU CONTINENTAL (OP. DISS. GROS)

« Après un examen très approfondi, la Cour maintient son opi-
nion : pour elle, il serait incompatible avec son Statut et avec sa
position en tant que cour de justice de rendre un arrêt dont la validité
serait subordonnée à approbation ultérieure des Parties. »

La Cour devait donc rejeter nettement la thèse libyenne et dire que, hors
tracer sur une carte la ligne déjà déterminée, rien n’était négociable dans
l’arrêt qu’elle rend sur la détermination des zones de plateau continental
relevant des Parties ; ceci n’a pas été fait (cf. arrêt, par. 26 et 29).

6. L'absence de précision dans l’arrêt sur la force obligatoire de la
décision juridictionnelle qu’il contient présente autant de gravité lorsqu'il
s’agit de l’article 3 du compromis (cf. arrêt, par. 31).

L'article 60 du Statut prévoit un recours en interprétation « sur le sens et
la portée » des arrêts de la Cour, à la demande de toute partie. Si les deux
Etats en cause songeaient à un recours en interprétation, l’article 3 du
compromis était inutile ; il faut donc supposer que cet article ouvre autre
chose qu’une possibilité d'interprétation. La Cour a décliné de répondre à
ce problème qui, selon moi, commandait aussi le raisonnement sur la
portée obligatoire de son arrêt. On a soutenu qu’il s’agissait d’un recours en
interprétation, soit de plus, soit de moins. Il est regrettable pour diverses
raisons d’en être resté à cette incertitude. Si Particle 3 est une version
affaiblie de l’article 60 du Statut, la question de sa licéité se pose, et de la
façon la plus grave puisque l’article 60 ouvre le recours en interprétation à
« toute partie », donc à une seule partie, tandis que l’article 3 parle des
deux Parties qui « reviendront ensemble à la Cour et lui demanderont... »,
ce qui semble impliquer la nécessité d’un accord pour revenir et d’un
accord sur les points à expliquer ou éclaircir. La Cour ayant refusé de se
poser le problème je ne puis le traiter complètement puisqu'il peut être
posé dans un délai de trois ou six mois mais, dans la mesure où l’article 3 du
compromis complète, dans une certaine interprétation, la thèse que la
négociation de la ligne à tracer après l’arrêt est entre les mains des parties,
sans que l'arrêt soit véritablement « définitif » (le mot de l’article 60 du
Statut), je crois nécessaire de me séparer à la fois du refus de la Cour de
juger le point de droit et des conséquences que cette abstention pourrait
entraîner. Parmi celles-ci la plus grave est que la protection résultant du
paragraphe 2 de l’article 94 de la Charte en cas de refus d’exécution d’un
arrêt serait en somme suspendue, sinon annulée, en cas d’impossibilité
pour une partie de revenir seule devant la Cour pour interprétation après
un refus de l’autre partie fondé sur Particle 3 qui, selon l'interprétation
exposée ci-dessus, permettrait de dire qu’il n’est pas besoin d'explications
et éclaircissements et que le compromis a organisé une obligation de
négocier mais pas de conclure (cf. supra, par. 3-5).

132
147 PLATEAU CONTINENTAL (OP. DISS. GROS)

7. Si la Cour n’a pas reçu expressément la charge d’assurer la réussite
d’une négociation sur le tracé de la ligne sur la carte, elle a celle d’assurer le
respect intégral de sa décision ; elle laisse sans limite précise la prétention
constamment affirmée par une partie au cours de la procédure à une
compétence propre de négocier sur ce tracé. C’est le compromis qui a fixé,
dans l’article 3, les rapports des Parties pour le tracé de la ligne de déli-
mitation après Parrét, et pour l'interprétation éventuelle de l’arrêt. Le
double refus d'examiner si cet article 3 est conforme à l’article 94 de la
Charte et à l’article 60 du Statut laisse les Parties dans la confusion, et la
prétendue négociation dans l'incertitude quant à ses limites. Je n’ai pour
ma part aucun doute que les deux articles précités prévalent pour le juge
sur toute construction différente de l’article 3 du compromis. La thèse
d’une négociation ouverte sur le tracé, allant jusqu’à modifier la délimi-
tation fixée par l’arrêt, suppose que les deux Etats ont renoncé par le
compromis à l’obligation « de se conformer à l’arrêt de la Cour et à ses
explications et éclaircissements » (art. 3 in fine). La Tunisie n’acceptant pas
cette thèse, la Cour devait trancher ce qui est le problème de force obli-
gatoire de l’arrêt et de ce fait dire ce qu’elle est prête à accepter des
intentions des Parties dans l’appréciation de son rôle judiciaire et de la
protection que son Statut assure aux Etats qui la saisissent. La Cour avait
affirmé en 1963 que ses arréts devaient dissiper toute incertitude dans les
relations juridiques entre les Parties (C.I.J. Recueil 1963, p. 34).

Il y aurait, c’est visible, d’autres difficultés à propos de l’article 3 du
compromis et de son interprétation exacte, mais la question que j’ai traitée
ici me paraît majeure et rien n’empêchait la Cour de dissiper le doute.

8. Un mot sur l’argument invoqué, selon lequel la situation créée par le
compromis serait analogue à celle des affaires du Plateau continental de la
mer du Nord où la Cour avait renvoyé le différend à la négociation entre les
Parties ; il suffit de rappeler que rien dans le déroulement de ces affaires
n’indiquait le moindre doute sur la volonté formelle de toutes les Parties de
se conformer à l’arrêt et le compromis disait : « Les gouvernements …
délimiteront le plateau continental ... par voie d’accord conclu conformé-
ment à la décision demandée à la Cour internationale de Justice. » Il n’y
avait là rien qui oppose le compromis au Statut de la Cour, Papplication
des règles de droit ayant été, par la demande, réservée aux Parties. La
saisine des affaires de 1969 et celle de l’affaire actuelle sont entièrement
différentes.

%

9. En second lieu je me trouve en désaccord avec l’arrêt sur la manière
dont la Cour a procédé à la recherche d’une délimitation équitable des

133
148 PLATEAU CONTINENTAL (OP. DISS. GROS)

zones de plateau continental entre les Parties, que je trouve contraire à la
conception adoptée dans l'arrêt de la Cour en 1969 sur le rôle de l’équité en
matière de délimitation de plateau continental.

10. Si l’on reprend les paragraphes 83 à 101 de l’arrêt de 1969, diverses
indications y sont données, tant sur les règles de fond applicables que sur
les facteurs à prendre en considération ; la Cour affirme particulièrement
le droit inhérent de chaque Etat côtier à sa zone de plateau continental,
avec le corollaire qu’il ne s’agit pas d’un partage, l'obligation de ne pas
refaire la géographie, celle de ne pas empiéter sur la zone de plateau
continental de l’un ou de l’autre Etat, le rôle du prolongement naturel,
Pabsence de méthode unique de délimitation, la nécessité de balancer les
équités, la vérification des effets des particularités géographiques, l’exa-
men de la structure physique et géologique ainsi que des ressources natu-
relles. Une formule résume cet ensemble :

«en d’autres termes, il ne s’agit pas d'appliquer l’équité simplement
comme une représentation de la justice abstraite, mais d'appliquer
une règle de droit prescrivant le recours à des principes équitables
conformément aux idées qui ont toujours inspiré le développement du
régime juridique du plateau continental en la matière, à savoir :

b) les parties sont tenues d’agir de telle sorte que, dans le cas d’espèce
et compte tenu de toutes les circonstances, des principes équitables
soient appliqués ; à cet effet la méthode de l’équidistance peut être
appliquée ; d’autres aussi existent et peuvent être utilisées exclu-
sivement ou conjointement selon les secteurs envisagés » (C.L.J.
Recueil 1969, p. 47, par. 85).

Et l'arrêt de 1969, dans son dispositif, décide que l’ensemble de ces règles et
de ces facteurs doit être pris en considération. La compétence de la Cour,
en matière de délimitation, est bien limitée par cette obligation d'appliquer
les règles de droit et les facteurs pertinents énoncés au paragraphe 85, c’est
une compétence liée et non pas une liberté d’action du juge. Non seulement
un but est fixé, la délimitation équitable, ce qui en soi n’est que poser le
problème sans en donner la solution, mais les règles et moyens pour y
parvenir sont précisés ; telle n’est pas la méthode suivie par la Cour en la
présente affaire.

11. Ainsi, la Cour se contente-t-elle aux paragraphes 113 et 114 du
présent arrêt de quelques généralités sur la méthode de l’équidistance sans
indiquer les motifs pour lesquels celle-ci n’a pas été employée. De plus,
aucune étude préalable ne justifie cette décision, alors que la Cour contre-
dit, en agissant ainsi, les indications qu’elle a données en 1969 sur ce point.
Les raisons évoquées aux premières lignes du paragraphe 89 de l’arrêt de
1969 pour écarter l’équidistance qui « dans certaines conditions géogra-
phiques [pouvait] créer une incontestable inéquité », se fondaient sur des
configurations géographiques particulières et sur leur effet d’incontestable

134
149 PLATEAU CONTINENTAL (OP. DISS. GROS)

inéquité, deux éléments qui exigent examen. Or, rien n’a été fait dans la
présente affaire pour rechercher l’effet précis des faits géographiques per-
tinents dans la région du plateau continental considéré sur une ligne
d’équidistance, les résultats « déraisonnables » (le mot est employé au
paragraphe 89) que la méthode de l’équidistance pourrait produire et les
modifications éventuelles à prendre en considération. Si la Cour a dit en
1969 que l’emploi concurrent de diverses méthodes pouvait permettre
d'aboutir, dans certaines situations, à la solution équitable recherchée,
encore eût-il fallu précisément essayer plusieurs méthodes, dont certaine-
ment l’équidistance dans le secteur proche des côtes et au large, les comparer
dans leurs effets, rechercher si des effets disproportionnés résultaient de
telle ou telle particularité géographique pertinente, peser les équités et ne se
décider qu’en pleine connaissance de cause. Ceci n’a pas été fait et cette
absence de recherche organisée de l’équitable produit un résultat dont
Péquité n’est pas établie.

12. La première tâche de la Cour eût donc été de regarder ce que donnait
une ligne d’équidistance pour découvrir l'extraordinaire, anormal ou le
déraisonnable que cette méthode pouvait, dit-on, entraîner.

Les adjectifs choisis par l’arrêt de 1969 (par. 24) montrent un degré très
élevé de conditions à remplir et le paragraphe 96 de l’arrêt insiste sur l’idée
que des « configurations excentriques » méritent la même prise en consi-
dération que des configurations normales ou ordinaires. L’extraordinaire,
l’anormal et le déraisonnable sont des conditions qui visent les effets
possibles de la configuration géographique des côtes qu’il faut « regarder
de près » en gardant à l’esprit l’autre formule qu’il ne peut être « question
de refaire la nature entièrement » (arrêt, par. 85-92). Je ne crois pas
nécessaire d’insister sur les observations fort précises et détaillées de l’arrêt
de 1969 et dirai seulement que les côtes tunisiennes pertinentes sont aussi
simples qu’on peut le souhaiter en dehors de côtes totalement rectilignes et
que les quelques particularités de ces côtes ne produisent pas de résultats
« extraordinaires, anormaux ou déraisonnables ». Il faut noter que toute la
région du golfe de Gabès, dont les Parties n’ont laissé aucun élément sans
commentaires, n’a aucun effet particulier sur le calcul d’une ligne d’équi-
distance, pas plus que l’île de Djerba. Considérer que la jonction du
segment de côte nord-sud avec le segment de côte ouest-nord-ouest de la
Tunisie peut être tenue pour déraisonnable ou seulement anormale étonne
(cf. une situation comparable dans la délimitation du plateau continental
entre l'Espagne et la France par le traité du 29 janvier 1974). Ce n’est donc
pas dans l’aspect des côtes qu’une difficulté pouvait apparaître dans le pre-
mier secteur ; le secteur au large n’est pas plus compliqué et les effets
d’une ligne d’équidistance sont normaux, à moins de prétendre refaire la
géographie.

13. Le juge ne fait appel à des principes équitables que s’ilest devant une
situation juridique telle que le résultat obtenu par l'application des règles de
droit sur la délimitation d’une région de plateau continental entre deux
Etats apparaît inéquitable en raison de la présence dans la zone considérée
d’éléments géographiques dont leffet est disproportionné avec leur perti-

135
150 PLATEAU CONTINENTAL (OP. DISS. GROS)

nence et le caratère nécessaire de leur utilisation pour la délimitation. Le
juge ne modifie pas une délimitation parce qu’il la trouve subjectivement
moins avantageuse pour l’un que pour l’autre, car il ferait une recherche
vaine d’égalisation des faits de la nature ; il constate que, ayant pris en
considération tous les éléments prévus par le droit applicable, certains de
ces éléments, qui sont pertinents, ont des effets disproportionnés ou
démesurés qui, peut-être, créent une inéquité, ce qui reste à démontrer.
Alors seulement, après que cette démonstration est faite, vient le problème
de balance des équités entre les deux parties (contra paragraphes 70-71 de
l'arrêt) et leur application à la construction de la ligne de délimitation.

14. L'arrêt de 1969 tient pour inéquitables «les conséquences d’un
accident géographique naturel » lorsque la déformation de la côte est
amplifiée dans ses conséquences sur une ligne d’équidistance parce que la
déformation « est considérable » et la zone très éloignée de la côte (C_LJ.
Recueil 1969, p. 49, par. 89 aj). Il me paraît impossible de désigner sur les
côtes tunisiennes un seul « accident géographiquenaturel » répondant à ce
double critère ; la ligne se construit au nord par les îles Kerkennah et sur la
côte sud par des points précis sur les côtes des Parties. Des îles séparées de la
côte par une zone de hauts-fonds, à moins de 12 milles, comme le sont les
Kerkennah, ne sont pas une particularité géographique anormale et doivent
être utilisées comme points de base pour des lignes de délimitation. Le
tribunal arbitral, dans sa décision du 30 juin 1977, a envisagé l’inéquité dans
le cas des îles Sorlingues en tenant compte de la déformation de la direction
d’une ligne partant des Sorlingues (à plus de 31 milles dela côte) au lieu d’un
point sur la côte du Royaume-Uni, par rapport à la direction issue du point
le plus occidental de l’île française de Ouessant (cf. les principes exposés et
leur application aux faits géographiques aux paragrahes 238 à 245 inclus,
248 à 252 de la décision). Je n’en citerai qu’une phrase qui, selon moi, définit
aussi le problème actuel :

« La question est desavoir si, compte tenu de toutes les circonstances
géographiques pertinentes, ce fait [la simple présence des Sorlingues là
ou elles se trouvent] entraîne une déviation inéquitable de la ligne
d’équidistance, ayant des effets disproportionnés quant aux zones de
plateau continental revenant aux deux Etats. » (Par. 243 in fine.)

Posons la même question à propos des îles Kerkennah. L’arrét impose un
demi-effet après avoir constaté que ces îles avaient une haute importance.
Sans relever la contradiction entre cette appréciation et le refus d’en tirer
toutes les conséquences, je dirai seulement que la carte ne me paraît pas
révéler d’effets disproportionnés sur une ligne de délimitation dus au seul
fait de la présence de ces îles importantes 1a où elles se trouvent, en réservant
tout commentaire sur l’existence d’une déviation inéquitable d’une ligne
que la Cour a tirée ex nihilo. La balance des intérêts a pesé, en l'espèce, une
différence de milliers de kilomètres carrés au détriment d’une Partie, ce qui
eût mérité un contrôle sérieux des méthodes de cette « équité ».

136
151 PLATEAU CONTINENTAL (OP. DISS. GROS)

15. Même en appliquant, comme le fait l’arrêt, l’idée que toute méthode
en vaut une autre pour délimiter un plateau continental si elle permet
d'aboutir à une délimitation équitable, il faut que la délimitation soit
équitable pour les deux Parties — condition sine qua non — et la manière
dont la Cour a recherché l’équitable n’a jamais comporté, pour le contrôle
de la méthode qu’elle avait décidé d'adopter, ce contrôle strict de l’équité
des résultats selon les indications données par l'arrêt de 1969 pour le
contrôle de l’équité d’une ligne d’équidistance. Aucune méthode ne doit
être exempte de ce contrôle, si l’on parle d’équité. Après s’étre contentée
d’une seule méthode, la prolongation de la frontière terrestre — sans parler
encore des imprécisions des motifs sur lesquels cette méthode est fondée
dans le cas présent — la Cour n’a pas procédé au contrôle de l’équitable
des résultats et s’est limitée à des affirmations non vérifiées par d’autres
méthodes qu’il fallait au moins essayer d’appliquer, fût-ce pour les écarter,
mais ceci seulement après les avoir prises en sérieuse considération. Il ne
suffit pas de dire que la méthode de l’équidistance n’eût pas abouti à la
délimitation la plus équitable, alors que les conditions de son exclusion
n’ont été ni réunies, ni même examinées comme il se doit, et alors que la
Cour n’a pas examiné les résultats extraordinaires, anormaux et dérai-
sonnables de sa propre manière de procéder. Dans la conception adoptée
par la Cour, la configuration géographique des côtes pertinentes pour la
délimitation a été laissée de côté et ’examen s’est fait par des calculs de
directions, par des proportions, en substituant des apriorismes à la réalité
cartographique (cf. en exemple le paragraphe 133 de l’arrêt). Tous les
éléments géographiques de la situation de fait ont été ignorés non seule-
ment quant à leur pertinence pour la délimitation mais aussi pour le
contrôle de l’équitable auquel on prétendait arriver par d’autres tech-
niques. La côte tunisienne a été, en somme, effacée et la Cour a raisonné
comme si des particularités géographiques n’existaient pas ; à fortiori lui
semblait-il alors inutile de calculer leurs effets éventuels sur la délimitation
pour savoir si elles entraînaient ou non une disproportion inéquitable par
leur présence à l'endroit où la nature les a mises. C’est un exemple parfait
de remise en cause de la géographie.

16. Lorsque la Cour, dans son arrêt de 1969, ne s’est pas contentée de
dire qu’une délimitation de plateau continental doit se faire selon des
principes équitables, mais qu'elle a accumulé les garanties en faisant de
l'équité l’application de règles et principes du droit, longuement exposés,
tenant compte de facteurs soigneusement précisés, elle définissait sa con-
ception du rôle de l’équité dans la délimitation du plateau continental. Si la
Cour a le droit de changer de conception de l’équité par rapport à l’arrét de
1969, il ne suffit pas de quelques citations de cet arrêt pour nier ce chan-
gement. C’est le fond du droit applicable à la délimitation du plateau conti-
nental qui est ici en cause, pas les formules anciennes ou nouvelles qui sont
employées, mais les décisions prises et les motivations apportées dans le

137
152 PLATEAU CONTINENTAL (OP. DISS. GROS)

présent arrêt ; et C’est sur ces points que je diffère entièrement des vues
actuelles de la Cour.

Pour simplifier il suffira de commencer par quelques remarques géné-
rales. Il s’agit de savoir de façon précise quel sens donner à l’équité pour
délimiter des zones de plateau continental en laissant de côté toute dis-
cussion sur l’équité du droit interne, l'équité dans la philosophie du droit et
la diversité des équités possibles. Le juge ne décide que de l'affaire dontilest
saisi sans pouvoir faire des arrêts de principe ayant une portée générale. Ici
l'équité est le but et la manière d’atteindre ce but est d’appliquer aux faits
pertinents des méthodes et des raisonnements juridiques qui soient adé-
quats aux facteurs divers qui constituent ce phénomène unique qu’est
Paffaire portée devant le juge.

17. Le présent arrêt a choisi de partager les zones dites contestées, i.e., où
les prétentions des Parties sont confondues, en affirmant que ce partage
opérait le résultat équitable prescrit par le droit international de la déli-
mitation. Le fondement idéologique est rendu incertain par divers éléments
qui sont brièvement relevés aux paragraphes ci-après, mais l'essentiel de la
conception de l'arrêt me semble être que, l'équité étant le but, la propor-
tionnalité est la méthode, la Cour parle même de « principe de propor-
tionnalité », pour y parvenir, et elle Putilise à tout propos dans le présent
arrêt. Ceci va beaucoup plus loin quela remarque dans le dispositif de l'arrêt
de 1969 (par. 101 D 3)), sur ia proportionnalité indiquée comme un facteur
de contrôle d’une délimitation faite selon des principes équitables, non pas
comme une méthode pour y parvenir. De même la sentence du tribunal
arbitral du 30 juin 1977 insiste sur cette position mineure de la propor-
tionnalité : « C’est plutôt un facteur à prendre en considération pour juger
de l'effet des caractéristiques géographiques sur l'équité ou l’inéquité d’une
délimitation... » (par. 99) et à diverses reprises le tribunal déclarait que,
quelle que soit la méthode employée pour parvenir à une délimitation
équitable, cette délimitation « dépend des circonstances pertinentes, géo-
graphiques et autres du cas d’espèce » (par. 97). Le présent arrêt modifie
de fond en comble le rôle restreint qu’il convient d'accorder au facteur
de proportionnalité et les calculs utilisés ne sont justifiés par aucune
des précautions prévues dans une délimitation où la proportionnalité des
zones a été prise en considération (cf. les croquis 1, 2 et 3 dans l’article
sur la délimitation du traité entre l'Espagne et la France par José Luis
de Azcarraga, Revista española de derecho internacional, vol. XXVIII,
p. 131-138).

Il y a dans ces vues des choses une différence qui est, pour moi, fon-
damentale : le présent arrêt a écarté l'argument géologique et effacé la
configuration géographique, choisi de tracer des lignes de direction qu’au-
cun principe n’impose, et d’adopter des angles sans en justifier le choix par
des faits pertinents. La conception est nouvelle et s’écarte de la conception
del équité exprimée par l’arrêt de 1969 et appliquée par la sentence de 1977 ;
est-ce encore une conception de l’équité ?

138
153 PLATEAU CONTINENTAL (OP. DISS. GROS)

18. Le fossé est profond entre une solution équitable d’un problème de
délimitation de plateau continental qui repose sur les règles de droit
applicables à des faits pertinents dont il est exactement et pleinement tenu
compte et une solution équitable qui repose sur des appréciations subjec-
tives et parfois divisées des faits, sans appel au droit de la délimitation, par
une approche multiforme d’un résultat sans rapport avec les facteurs en
présence et sans autre contrôle que des calculs inspirés du hasard ou de la
coïncidence. Ce n’est plus 14 une solution par l’équité mais par un com-
promis recherché à la fois entre les prétentions des Parties et les opinions au
sein de la Cour.

Lors des arrêts du 25 juillet 1974 (Compétence en matière de pêcheries,
Royaume-Uni c. Islande et République fédérale d'Allemagne c. Islande, fond)
et de Pavis consultatif du 3 janvier 1975 (Sahara occidental, C.J. Recueil
1975), j'ai exprimé mon sentiment sur la sorte de conciliation amiable
tentée par la Cour (cf. C.I.J. Recueil 1974, p. 148-149, et C.IL.J. Recueil 1975,
p. 75 à 77). La même observation vaut dans la présente affaire. Le pré-
sent arrét marque plus que toute autre considération la recherche d’une
solution d’égalisation des intérêts des deux Etats. Il n’y aurait là rien a
redire si l’on était en présence d’une « égalité dans le même plan » ou de
cette « situation géographique de quasi-égalité... [où il s’agit] de remédier à
une particularité non essentielle d’où pourrait résulter une injustifiable
différence de traitement » (C.LJ. Recueil 1969, p. 50, par. 91). Ce sont
encore là des conditions très précises d’une recherche d’égalisation de la
balance des intérêts et elles ne se retrouvent pas dans la situation de fait
dans la présente affaire ; la formule d’une égalité quasi mathématique par
laquelle l'arrêt a procédé ne correspond pas aux faits pertinents et elle
remplace mal une méthode de délimitation fondée sur la configuration des
côtes des deux Parties telles qu’elles sont et non pas telles que des calculs
d’angles ou de direction les transforment par une véritable reconstruction
de la géographie.

19. Il s’agit de bien plus que d’une opposition de vues sur la manière de
concevoir l'équité, ce qui est en cause est la décision partageant un plateau
continental entre deux Etats et qu’ils demandaient de rendre selon le droit.
Si un Etat qui revendique un droit à une zone de plateau continental
détient réellement ce droit tel qu’il le décrit, il n’y a pas équité à l’en priver
mais erreur de droit, ce qui n’est pas un grief sans conséquence puisque les
arrêts de la Cour sont irréversibles entre les Parties. L’équité n’est pas une
sorte de vision indépendante et subjective qui se substitue au droit. L’arrét
déclare qu'il est hors de question en l’espèce d’appliquer l’ex aequo et bono.
Les déclarations sont une chose, les prononcés effectifs de l’arrêt en sont
une autre. I] ne m’est pas apparu, au cours de la construction du présent
arrêt qu'il s’agisse d'équité.

20. La première 4 justification historique » de la ligne adoptée par la
Cour est dépourvue de pertinence, tant historique que juridique. Il s’agit de
justifier le maintien d’une limite fixée unilatéralement par des instructions
italiennes du 16 avril 1919 émanant du gouverneur de la colonie pour

139
154 PLATEAU CONTINENTAL (OP. DISS. GROS)

établir une surveillance de la pêche et du commerce côtier, texte qui épuisa
ses effets à la guerre de 1940, limite strictement fonctionnelle et dénuée de
toute prétention à être autre chose car à une époque où les eaux territoriales
étaient de 3 milles, ce que le texte signale, cette limite s’étendait en haute
mer pour cette police spéciale des consessions de pêcheries et du commerce
local. Comment croire qu’une limite maritime spécialisée allant en haute
mer ait pu, à cette époque, être acceptée tacitement comme divisant des
zones de haute mer qui ne relevaient à aucun titre de la souveraineté des
Etats telle que le droit international la définissait ? C’est une succession
d’hypothèses sans base et de conceptions juridiques impossibles. Une zone
tampon « historique » aujourd’hui devenue pour la Cour un modus vivendi
de facto n’est rien de plus, sur le plan juridique, que ce qu’elle était entre
1919 et 1940, la prétention unilatérale d’une Etat à surveiller ses pêcheries
sédentaires. Jeter rétroactivement sur cette zone, imprécise au demeurant
car elle n’est pas définie sur la carte, le voile de justification historique est
un abus de mots qui les prive de toute portée (cf. les paragraphes 93 à 95 de
l'arrêt sur ces instructions de 1919 qui se fondent sur un soi-disant accord,
non identifié ni daté, et qui fixent une surveillance « approximativement »
sans aucune coordonnée : texte complet dans le contre-mémoire libyen,
vol. II, ann. 43). La Tunisie n’a jamais donné à cette démarcation un autre
sens que celui de la surveillance nécessaire des pêcheries sédentaires res-
pectives des deux Etats ; on ne peut passer de ceci à la notion de frontière
d’eaux territoriales et de cette notion à celle de frontière de zones de
plateau continental, comme si la confusion des genres était une notion
juridique.

Le fait que les Parties ne se soient jamais mises d’accord sur la limite de
leurs eaux territoriales, jusqu’à aujourd’hui devant la Cour où elles ont
formellement revendiqué cette compétence, aurait dû conduire à plus de
prudence dans la construction du consensus imprévu de ces Etats qui
auraient ainsi, sans le savoir, déjà réglé leur problème de délimitation du
plateau continental, bien avant d’entrer en négociation sur la limite et de
saisir la Cour.

21. La seconde justification indiquée par l'arrêt à l’appui du segment
de la ligné de délimitation du plateau continental entre les Parties au
départ de Ras Ajdir avec l’angle de 26° vers le nord-est est « la ligne entre
concessions adjacentes » des deux Etats qui « correspond en outre à la
perpendiculaire à la côte au point frontière » (Ras Ajdir) ; ceci fait beau-
coup de correspondances. La limite historique élucidée au paragraphe
précédent coïncide avec la limite résultant de la perpendiculaire à la côte,
laquelle coïncide avec la ligne entre les concessions définies par chacune
des deux Parties. L'arrêt déduit de ces rencontres attribuées au hasard plus
qu’un fait de concordance, une preuve du caractère équitable de la ligne
de délimitation du plateau continental entre les Parties. Chaque ligne
consoliderait l’autre, l’histoire, la perpendiculaire, la ligne entre les conces-
sions. Une observation générale d’abord : une ligne ne consolide rien si elle

140
155 PLATEAU CONTINENTAL (OP. DISS. GROS)

est fragile et la somme de théses controversées demeure une controverse.
La ligne historique, on l’a vu, est une demarcation démodée de police de
pécheries sédentaires qui ne peut influencer une ligne de délimitation du
plateau continental, laquelle doit étre recherchée dans son propre cadre
juridique. La perpendiculaire à la côte est une méthode qui n’a pas été
utilisée par la Cour de façon scientifique dans le présent arrêt puisque
aucune étude sérieuse d’une perpendiculaire à des côtes non précisées
n'apparaît ; la Cour n’a pu adopter une véritable perpendiculaire qui, par
nécessité, commencerait par délimiter les eaux territoriales des deux Parties,
ce que le compromis ne lui permet pas de faire et que les Parties refusent
formellement, mais un angle de 26°. Il n’y a donc pas emploi de la méthode
de la ligne perpendiculaire aux côtes, ni ligne, ni côtes invoquées. C’est une
allusion à une coïncidence, entre une ligne non tracée et un angle approxi-
matif, rien n’est démontré.

22. Nous restons alors avec le troisième argument de la concordance, la
ligne entre les concessions. La ligne des concessions est autre chose qu’une
limite de plateau continental et la Tunisie, pour sa part, a formellement
indiqué que «dans l'attente d’un accord entre la Tunisie et la Libye
définissant la limite de leur juridiction respective sur le plateau continen-
tal» (arrêt, par. 21), une limite de permis était définie par une ligne
d’équidistance. Il n’est pas possible de soutenir que la ligne libyenne de
concessions a une validité quelconque vis-à-vis de la Tunisie qui, par son
comportement, ses essais de négociations sur la limite de plateau conti-
nental et finalement son recours à la Cour, n’a cessé de montrer qu’il n’y
avait aucune limite acceptée ou acceptable entre les deux Etats. La Cour
déclare à bon droit qu’une ligne de concessions est un acte unilatéral non
opposable ; il ne résulte pas du comportement de la Tunisie autre chose que
l'attente d’une délimitation par négociation ou par la Cour et déduire de
cette attente, de l’échec de tout essai de négociation, puis de la saisine de la
Cour que la Tunisie a, sans le savoir et alors qu’elle exprimait le contraire
(arrêt, par. 21 in fine), accepté la ligne libyenne de concessions est une erreur
de droit qui détruit ce fondement du segment initital utilisé par la Cour. La
première constatation de la Cour suffisait d’ailleurs : aucun acte unilatéral
de délimitation de plateau continental par l’un des Etats intéressés ne peut
être opposé à un autre Etat intéressé, c’est une vérité première des relations
internationales et l'affirmation contraire détruirait le fondement même de
la théorie du plateau continental selon laquelle le plateau continental se
délimite par accord des parties, ou par le juge. Le doute n’existe pas sur ce
point. Mais si la ligne de concessions libyennes n’est pas opposable à la
Tunisie, par quelle coïncidence devient-elle la ligne de délimitation du
plateau continental et, à ce titre, opposable à la Tunisie ? La transformation
de l’unilatéral à l’équitable ne trouve pas d'explication. L’arrét a pris sur ce
point une position qui est, selon moi, contraire aux règles de droit appli-
cables.

141
156 PLATEAU CONTINENTAL (OP. DISS. GROS)

23. La même observation s’applique au second angle de direction
découvert par l’arrêt pour le secteur au large des côtes. L’angle de 52° censé
représenter un « virage » de la côte montre la persistance de l’effacement
des côtes pertinentes ; à cette position ce sont les Kerkennah qui in-
fluencent toute délimitation, pas des directions de la côte. Quant à la moti-
vation de l’angle de 52° dans les paragraphes 128 et 129 de l’arrêt, son
énoncé montre seulement qu’on peut substituer aux données de la géogra-
phie n’importe quel calcul choisi à cette fin.

24. Le fait même que l’arrêt repose sur de tels arguments, contestés et
fragiles, pour en déduire une ligne, est préoccupant ; l’histoire est muette,
le présent ne montre que des revendications contradictoires et la construc-
tion de l’équitable ne repose que sur des calculs et affirmations non fondés
sur les faits de l’espèce, les facteurs visibles, les règles du droit applicable.
Mais la conclusion la plus grave est que, ainsi conçu, l’arrét n’assure pas
une solution juste du problème posé. Qualifier une limite et sa moti-
vation d’équitables ne peut suffire à prouver l’équité ; un arrêt n’est équi-
table que s’il établit le droit entre les Parties. Cet arrêt n’atteint pas le but
car il n’a pas réussi à apporter une solution qui balance véritablement les
intérêts des Parties et la solution n’étant pas équitable pour l’une ne peut
l'être pour l’autre. En recherchant l’égalité alors que les deux Etats ne
sont pas sur le même plan, la proportionnalité dans des calculs arbitraires
et en ignorant les particularités géographiques pertinentes ainsi que leur
effet sur la délimitation, l’arrêt s’est égaré dans le subjectivisme.

Les Etats sont depuis une dizaine d’années de moins en moins présents
devant la Cour ; lorsqu'ils ont volontairement choisi d’y venir, la Cour doit
répondre à leur demande et dire le droit, non pas tenter une conciliation
par persuasion qui ne relève pas du rôle judiciaire de la Cour, tel qu’elle la
depuis longtemps défini.

(Signé) André Gros.

142
